     Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 1 of 12 Page ID #:735



 1     Bethany Stevens (SBN 245672)
 2
       bstevens@wscllp.com
       Amanda Walker (SBN 252380)
 3
       awalker@wscllp.com
       WALKER STEVENS CANNOM LLP
 4
       500 Molino Street, Suite 118
       Los Angeles, California 90013
 5
       Telephone: (213) 712-9145
       Fax: (213) 403-4906
 6     Michael Ng (SBN 237915)
 7
       michael.ng@kobrekim.com
       Daniel Zaheer (SBN 237118)
 8
       daniel.zaheer@kobrekim.com
       KOBRE & KIM LLP
 9
       150 California Street, 19th Floor
       San Francisco, California 94111
10
       Telephone: (415) 582-4800

11
       (Additional Counsel on next page)

12
       Attorneys for Judgment Creditor
       Shanghai Lan Cai Asset
13
       Management Co, Ltd.

14

15
                               UNITED STATES DISTRICT COURT

16
                             CENTRAL DISTRICT OF CALIFORNIA

17
                                          WESTERN DIVISION

18
       SHANGHAI LAN CAI ASSET                         Case No. 2:18-cv-10255-SJO-MRW
19     MANAGEMENT CO, LTD.,
                                                      JUDGMENT CREDITOR’S EX
20
                            Petitioner,               PARTE APPLICATION FOR
21                                                    TEMPORARY RESTRAINING
       v.                                             ORDER; MEMORANDUM IN
22
                                                      SUPPORT
23     JIA YUETING,
                                                      Hon. S. James Otero
24
                            Respondent.
25

26

27

28
       _____________________________________________________________________________________________
           JUDGMENT CREDITOR’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
     Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 2 of 12 Page ID #:736



 1
       Christopher Cogburn (admitted pro hac vice)
 2     christopher.cogburn@kobrekim.com
       KOBRE & KIM LLP
 3     800 Third Avenue
       New York, New York 10022
 4     Telephone: (212) 488 1200
 5     John Han (admitted pro hac vice)
       john.han@kobrekim.com
 6     KOBRE & KIM
       3 Garden Road
 7     ICBC Tower, Unit 601
       Central, Hong Kong SAR
 8     Telephone: +852 2127 3291
 9     Attorneys for Judgment Creditor
       Shanghai Lan Cai Asset
10     Management Co, Ltd.
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

           JUDGMENT CREDITOR’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
     Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 3 of 12 Page ID #:737



 1     TO THE HONORABLE COURT:
 2            Judgment Creditor Shanghai Lan Cai Asset Management Co, Ltd. (“SLC”)
 3     hereby applies, on an ex parte basis pursuant to Local Rule 7-19, for a temporary
 4     restraining order to prevent Judgement Debtor Jia Yueting from taking any step to
 5     transfer, conceal, reduce, encumber, or otherwise make unavailable — either
 6     personally or through instructions to another — his beneficial interest in Faraday &
 7     Future Inc., pending a ruling on SLC’s Motion for Injunction (Dkt. No. 55) currently
 8     before the Court. As described fully in the accompanying Memorandum, good cause
 9     exists to grant the expedited requested relief because SLC has learned that Jia intends
10     to announce on September 3, 2019, the divestiture of his shareholding in Faraday &
11     Future Inc. and to resign as CEO, thus significantly diminishing SLC’s ability to
12     reach such assets in its efforts to execute the multi-million dollar judgment entered
13     against Jia by this Court.
14            As described in greater detail in the concurrently filed Request to Excuse
15     Service of this Ex Parte Application, the Judgment Debtor is currently represented
16     pro se in this action. Prior to this filing, counsel for SLC contacted by e-mail Jia’s
17     prior counsel of record (Daniel Schecter, Peter Durning, and Michael Hale of
18     Latham & Watkins), Jia’s prospective counsel of record, and Mr. Jia (at the e-mail
19     address he provided to the Court in the Order on Latham & Watkins’ request to
20     withdraw, Dkt. No. 69, 70), to advise them of the date and substance of SLC’s
21     proposed application. (See Declaration of Christopher Cogburn (“Cogburn Decl.”)
22     at ¶ 16). As of the time of filing, only Jia’s prospective counsel of record has
23     responded and has indicated that he does not concur with the filing.
24     //
25     //
26     //
27

28
                                                1
            JUDGMENT CREDITOR’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
     Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 4 of 12 Page ID #:738



 1           This Ex Parte Application is based upon this Application, the supporting
 2     Memorandum of Points and Authorities, the Request for Service of Ex Parte
 3     Application to be Excused, and the Declaration of Christopher Cogburn, as well as
 4     all records and pleadings on file with the Court in this action and on such further
 5     evidence and argument as may be presented at or before the time of hearing.
 6

 7     Dated: August 29, 2019         KOBRE & KIM LLP
 8

 9
                                      By: /s/ Christopher Cogburn
                                            Christopher Cogburn
10

11
                                      Attorneys for Judgment Creditor
                                      Shanghai Lan Cai Asset Management Co, Ltd.
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               2
           JUDGMENT CREDITOR’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
     Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 5 of 12 Page ID #:739



 1              MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
 2              Judgment Creditor Shanghai Lan Cai Asset Management Co, Ltd. (“SLC”)
 3     hereby applies, on an ex parte basis pursuant to Local Rule 7-19, for a temporary
 4     restraining order to prevent Judgement Debtor Jia Yueting from taking any step to
 5     transfer, conceal, reduce, encumber, or otherwise make unavailable — either
 6     personally or through instructions to another — his beneficial interest in Faraday &
 7     Future Inc., pending a ruling on SLC’s Motion for Injunction (Dkt. No. 55) currently
 8     before the Court. As described fully in the accompanying Memorandum, good cause
 9     exists to grant the expedited requested relief because SLC has learned that Jia intends
10     to announce on September 3, 2019, the divestiture of his shareholding in Faraday &
11     Future Inc. and to resign as CEO. Such a divestiture would irreparably harm SLC by
12     diminishing its ability to reach Jia’s ownership interest in Faraday & Future Inc. —
13     among Jia’s most valuable assets — in SLC’s efforts to execute the multi-million
14     dollar judgment entered against Jia by this Court. For this reason, and as further
15     described in this Memorandum, the Court should grant SLC a temporary restraining
16     order.
17              I.   BACKGROUND
18              Petitioner Shanghai Lan Cai Asset Management Co, Ltd. (“SLC”), brought
19     this action against Jia Yueting to confirm an arbitration award (the “Final Award”)
20     issued over a year ago by a panel of arbitrators seated in China. (Dkt. Nos. 1, 1-1.)
21     At the same time, SLC applied a temporary restraining order to prevent Jia from
22     disposing of California assets of which he is the ultimate beneficial owner. (Dkt. No.
23     5.) On December 13, 2018, the Court granted SLC’s application and entered a
24     temporary restraining order freezing certain of Jia’s assets in this jurisdiction,
25     including without limitation Jia’s 33-percent stake in the equity of Faraday & Future
26     Inc. (a California corporation), pending a ruling on SLC’s petition to confirm the
27     Final Award. (Dkt. No. 11.)
28
                                              1
                          MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
     Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 6 of 12 Page ID #:740



 1           On March 26, 2019, the Court granted SLC’s petition to confirm the Final
 2     Award (Dkt. No. 31), and, on April 7, 2019, entered final judgment against Jia in the
 3     amount of RMB 83,337,726.91 plus post-judgment interest. (Dkt. No. 35, as
 4     clarified by Dkt. No. 36). As of the date of this filing, Jia has not paid any of the
 5     final judgment amount, nor has he posted a supersedeas bond to stay execution of
 6     the judgment.
 7           On July 24, 2019, the Clerk issued a Writ of Execution to enforce the final
 8     judgment (Dkt. No. 54). Thereafter, on August 1, 2019, SLC filed a Motion for
 9     Injunction pending enforcement of the judgment (Dkt. No. 55, the “Injunction
10     Motion”), seeking to continue the protections previously afforded by this Court in
11     its December 13, 2018, temporary restraining order. The Injunction Motion is fully
12     briefed and, on August 22, 2019, the Court vacated the hearing (Dkt. No. 66),
13     rendering it ripe for decision.
14           At this time, there is no protection from the Court preventing Jia from
15     disposing of his California assets that may be used to satisfy the judgment,
16     notwithstanding that Jia has engaged in various acts that flout his obligations under
17     the judgment and demonstrate the necessity of such Court protection. These acts
18     include the following:
19               • Jia failed to appear for an agreed-upon deposition on August 14, 2019,
20                   cancelling the deposition less than 24-hours before it was set to begin
21                   and after SLC attorneys were in-flight from Hong Kong to Los Angeles
22                   to conduct the deposition (Cogburn Decl. at ¶ 10);
23               • Jia’s failure to participate in informal post-judgment asset discovery
24                   forced SLC to seek and obtain an order requiring Jia to appear for a
25                   debtor examination before Magistrate Judge Wilner (Dkt. No. 63, the
26                   “Order to Appear”);
27               • Jia relieved his counsel of record (Latham & Watkins) (see Dkt.
28                   Nos. 69, 70), prevented such counsel from accepting service of the
                                              2
                          MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
     Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 7 of 12 Page ID #:741



 1                   Order to Appear, and has delayed in having new counsel appear in this
 2                   case (opting instead to appear pro se) (Cogburn Decl. at ¶¶ 13, 14);
 3               • Jia has, to date, evaded personal service of the Order to Appear. (Id. at
 4                   ¶ 12; see also, generally, SLC’s Request to Excuse Service of Ex Parte
 5                   Application, filed concurrently herewith.)
 6           Furthermore, SLC has previously briefed the Court on other facts that
 7     demonstrate why the relief requested here is needed. To show the necessity of the
 8     temporary restraining order sought at the outset of this case, as well as to support the
 9     Injunction Motion, SLC demonstrated that Jia is a chronic judgment debtor whose
10     personal liabilities stretch well into the hundreds of millions of dollars — namely,
11     (1) Jia is subject to another petition to confirm an arbitration award before this Court,
12     in which the petitioner seeks to enforce an award of over $100 million (see Shanghai
13     Qichengyueming Investment Partnership Enterprise v. Jia Yueting, No. 2:18-cv-
14     7723-SJO (C.D. Cal.); and (ii) Jia has personal indebtedness in China believed to
15     exceed $500 million, causing him to be included on the Chinese government’s
16     “Discredited Persons” list used to track and enforce consumption restrictions on the
17     country’s worst debt defaulters. (Dkt. Nos. 5-3, 5-4.)
18           SLC also demonstrated Jia’s beneficial ownership of a 33% interest in
19     Faraday & Future Inc., a California corporation. Faraday & Future Inc. is a
20     corporation owned by a Cayman Islands-registered joint venture named Smart King
21     Ltd. (“Smart King”), in which Jia has a 33-percent interest. (Dkt No. 5-4, ¶ 3, Ex. 3
22     at ¶ 47.) That 33-percent interest is controlled by Jia through a pair of shell entities
23     incorporated in the British Virgin Islands: FF Peak Holding Limited and FF Top
24     Holding Limited (together, the “BVI Shells”). (Id. ¶¶ 47, 57.) The BVI Shells, in
25     turn, are held by an acquaintance of Jia’s named Lian Bossert. (Id. ¶ 59.) But
26     evidence adduced in an arbitration proceeding between Smart King and one of Jia’s
27     joint-venture partners demonstrates that, notwithstanding the multilayered
28     ownership structure and Jia’s transfer to Bossert of custody over his interest in the
                                              3
                          MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
     Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 8 of 12 Page ID #:742



 1     BVI Shells, Jia has retained beneficial ownership of his 33-percent interest in Smart
 2     King and, in turn, of his 33% interest in Faraday & Future Inc. (Id. ¶¶ 100–02.)
 3           On August 27, 2019, various news sources reported that, as part Faraday &
 4     Future Inc.’s restructuring plan, Jia would be stepping down as the CEO and setting
 5     up a debt repayment trust fund to repay his creditors. (See Fred Lambert, Faraday
 6     Future CEO is finally stepping down, reportedly in restructuring into partnership,
 7     electrek   (Aug.   27,   2019),    https://electrek.co/2019/08/27/faraday-future-ceo-
 8     stepping-down-restructuring-partnership/      (attached    to   the   Declaration    of
 9     Christopher Cogburn as Exhibit 1); see also AJ Cortese, Faraday Future Rumored
10     to Restructure, CEO to Step Down, pandaily, https://pandaily.com/faraday-future-
11     to-restructure-ceo-to-step-down/ (“FF’s risk-taking CEO and founder is attempting
12     to rectify both his personal debt and the company’s debt by setting up a trust fund to
13     repay his creditors.”) (attached to the Declaration of Christopher Cogburn as Exhibit
14     2).) According to these sources, Jia intends to sell his shares of Faraday & Future
15     Inc. to finance the trust. (See Cortese, supra (“The fund will be financed with Jia’s
16     shares of FF which, following a future IPO, should net him and the company the
17     funds needed to repay the mountains of debt.”).)
18           On August 29, 2019, Faraday & Future Inc. issued a statement in response to
19     these reports. (See Statement on Recent News of Faraday Future’s Restructuring
20     Plan and CEO Resignation, Faraday Future, https://pandaily.com/faraday-future-to-
21     restructure-ceo-to-step-down/ (Aug. 29, 2019) (attached to the Declaration of
22     Christopher Cogburn as Exhibit 3).) Tellingly, the statement did not deny the reports
23     of Jia’s resignation or his plan to divest his interest in Faraday & Future Inc. See id.
24     The statement did, however, indicate that Jia “has made it a priority to repay [his
25     remaining debts] as quickly as he can” and that “[t]he establishment of the debt
26     repayment trust hopes to provide a thorough solution to this issue as soon as possible.”
27     Id. The statement further indicates that Faraday & Future Inc. plans to “make a major
28     announcement” on September 3, 2019. Id.
                                              4
                          MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
     Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 9 of 12 Page ID #:743



 1           These sources reveal that on September 3, 2019, Faraday & Future Inc. is
 2     likely to announce that Jia is no longer CEO or 33-percent owner. While the
 3     purported purpose of this divestment is to repay the enormous outstanding debts of
 4     Jia and Faraday & Future Inc., the anticipated sale of Jia’s shares in Faraday &
 5     Future Inc. will significantly diminish SLC’s ability to reach such assets in its efforts
 6     to execute the multi-million dollar judgment entered against Jia by this Court.
 7           II.    THE COURT SHOULD TEMPORARILY RESTRAIN THE
                    DISSIPATION OF JIA’S BENEFICIAL OWNERSHIP
 8                  INTEREST IN FARADAY & FUTURE INC.
 9           SLC requests that the Court issue a temporary restraining order to prevent and
10     enjoin the announced dissipation of Jia’s beneficial interest in Faraday & Future Inc.,
11     and/or any steps by Jia (on his own or through an agent) to transfer, conceal, reduce,
12     encumber, or otherwise make unavailable such interest, pending a ruling on SLC’s
13     Motion for Injunction.
14           The standard for issuing a temporary restraining order is identical to the
15     standard for issuing a preliminary injunction — that is, a plaintiff must establish that:
16     (1) she is likely to succeed on the merits; (2) she is likely to suffer irreparable harm
17     in the absence of preliminary relief; (3) the balance of equities tips in her favor; and
18     (4) an injunction is in the public interest. See Winter v. Natural Res. Def. Council,
19     555 U.S. 7, 129 S.Ct. 365, 374 (2008) (stating elements of preliminary injunction);
20     see also Lockheed Missile & Space Co. v. Hughes Aircraft Co., 887 F. Supp. 1320,
21     1323 (N.D. Cal. 1995) (applying same standard to a request for a temporary
22     restraining order). SLC satisfies each of these requirements.
23           First, SLC has already succeeded on the merits of its Petition to confirm the
24     Final Award against Jia, and is likely to succeed on the merits of its Injunction
25     Motion, as well. Indeed, the Injunction Motion merely seeks a continuation, post-
26     judgment, of relief already deemed necessary and appropriate by this Court in its
27     December 13, 2018, Order. In that Order, the Court entered a temporary restraining
28     order “freezing certain of [Jia’s] assets in this jurisdiction,” noted Jia’s “record of
                                              5
                          MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 10 of 12 Page ID #:744



 1   poor debt repayments,” and concluded that, “[a]bsent the TRO, there is a strong
 2   possibility that [Jia] will seek to move” the restrained property to “avoid the
 3   judgment of this Court.” (Dkt. No. 11 at 1, 4.) The only changes in fact and
 4   circumstance since that Order are that: (i) the Court granted SLC’s Petition to
 5   confirm the Final Award against Jia, rendering SLC’s success on that petition
 6   definitive, rather than “very likely;” and (ii) Jia has taken additional steps to evidence
 7   his intent to avoid his payment obligations to SLC. Indeed, Jia has stepped up his
 8   efforts to avoid enforcement of the judgment against him since the filing of the
 9   Injunction Motion — he failed to appear for an agreed-upon deposition on August 14,
10   2019, and forced SLC to seek and obtain an order requiring Jia to appear for a debtor
11   examination before Magistrate Judge Wilner (Dkt. No. 63, the “Order to Appear”);
12   he relieved his counsel of record and prevented such counsel from accepting service
13   of the Order to Appear; he has, to date, evaded personal service of the Order to
14   Appear; and finally and most tellingly, he has announced a restructuring plan for
15   Faraday & Future, Inc. that would dissipate his ownership interest in the company
16   in a manner that would clearly violate the order sought by SLC via the Injunction
17   Motion.
18         Second, SLC will be irreparably harmed in the absence of a TRO. In its
19   December 13, 2018, Order the Court found that SLC “made the threshold showing
20   necessary to show irreparable harm in the absence of preliminary injunctive relief,”
21   noting that “Jia's record of paying creditors is poor at best.” (Dkt. No. 11 at 4, citing
22   Bd. of Trustees of Laborers Health and Welfare Trust Fund for N. Cal. v. CEM
23   Builders, Inc., No. 518CV00685EJD, 2018 WL 1071171 (N.D. Cal. Feb. 27, 2018)
24   (finding irreparable harm in part because of “Defendant’s continued and
25   longstanding failure to pay its debts owed to Plaintiffs”).) The likelihood of
26   irreparable harm is even greater and more immediate here in view of the anticipated
27   announcement on September 3, 2019, that Jia plans to divest his interest in Faraday
28   & Future Inc. Once the planned divestiture is consummated, one of Jia’s most
                                            6
                        MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 11 of 12 Page ID #:745



 1   significant assets — his 33% interest in the company — will be even further out of
 2   SLC’s reach. Further, to the extent SLC prevails on its Injunction Motion, the reach
 3   and effectiveness of the order on such motion will be significantly and irredeemably
 4   diminished.
 5         Third, the balance of equities tips in favor of SLC because, as stated by the
 6   Court in its December 13, 2018, Order: “Although [Jia] has a strong property interest
 7   in the [property subject of the TRO request], his record of poor debt repayments
 8   militates in favor of holding that this Court should issue a TRO. Absent the TRO,
 9   there is a strong possibility that [Jia] will seek to move the [property] and avoid the
10   judgment of this Court.” (Dkt. No. 11 at 4.) The same holds true today with one
11   critical difference — in view of the announcement regarding the Faraday & Future
12   Inc. restructuring, it is certain and imminent (rather than “a strong possibility”) that
13   Jia will move his interest in the company to avoid enforcement of this Court’s
14   judgment.
15         Finally, the public interest factor is neutral, as it was when the Court issued
16   its December 13, 2018, Order. There, the Court found: “[T] he TRO would only
17   impact [SLC] and [Jia’s] interests and does not extend to non-parties. Therefore, this
18   factor is neutral.” (Dkt. No. 11 at 4.) This remains unchanged, and the same
19   conclusion should follow.
20   //
21   //
22   //
23

24

25

26

27

28
                                            7
                        MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 72 Filed 08/29/19 Page 12 of 12 Page ID #:746



 1         III.   CONCLUSION
 2         For the foregoing reasons, SLC respectfully requests that the Court enter a
 3   temporary protective order to prevent Jia from dissipating his beneficial interest in
 4   Faraday & Future Inc., pending a ruling on SLC’s Motion for Injunction.
 5

 6   Dated: August 29, 2019                 KOBRE & KIM LLP
 7
                                            By:     /s/ Christopher Cogburn
 8                                                 Christopher Cogburn
 9
                                            Attorneys for Judgment Creditor
10                                          Shanghai Lan Cai Asset
                                            Management Co, Ltd.
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                           8
                       MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
